Title: From James Madison to James Pleasants Jr., 18 March 1823
From: Madison, James
To: Pleasants, James Jr.


        
          Dear Sir
          Montpellier Mar. 18. 23
        
        I find that in consequence of the failure of the Board of Public Works to obtain the services of Col. McRee as its principal Engineer, the vacancy in the office remains to be filled. Not knowing whether Isaac Briggs may have yet received the consideration of the Board, I am led by my acquaintance with him to express the belief that he possesses a full measure of the Science, with a considerable fund of the experience applicable to the Trust; and that he might be relied on for integrity & fidelity in discharging it. With this view of his qualifications I have felt an obligation to suggest his name for the list, from which a choice is to be made; and I hope the motive will be an apology for the liberty I take in doing so.
      